Title: To Thomas Jefferson from Samuel Allyne Otis, 2 January 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Jany 2d 1806
                        
                        Mr Otis respects to the President of the U States & replies that the committees on the nomination of
                        Peter Walsh & others are
                        
                     
                        
                           
                        
                        Messrs. 
                        Tracy
                     
                     
                        
                        
                        Worthington &
                     
                     
                        
                        
                        Baldwin
                     
                  
                  The committee on the nomination of the Legis. Council N Orleans are
                  
                     
                        
                           
                        
                        Genl.
                         Smith of Maryland
                     
                     
                        
                        "
                        Jackson &
                     
                     
                        
                        "
                        Tracy
                     
                  
                  The President of the U States will please to remember that some of Mr Lears
                            communications were transmitted with the Tripoli treaty.
                    